DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 3/9/2022. Currently, claims 1-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1-3 (corresponding to claims 1-4, 6-10 and 12-15) in the reply filed on 3/9/2022 is acknowledged.
Claims 5 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2022.

Claim Objections
Claims 1-4, 6, 10 and 12-14 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the functional element” should be amended to recite ---the at least one functional element---.  Appropriate correction is required.
Claims 1-4, 6-8, 10 and 13-15 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the cover element” should be amended to recite ---the at least one planar cover element---.  Appropriate correction is required.
Claims 1, 3, 4, 9, 12, 13 and 14 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the main panel” should be amended to recite ---the textile main panel---.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the fastening portion” in line 5 should be amended to recite ---the laterally projecting fastening portion---.  Appropriate correction is required.
Claim 7  objected to because of the following informalities:  in order to improve the clarity of the claim(s), “such a material” in line 3 should be amended to recite ---said material---.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “cover element, is from” should be amended to recite ---cover element, is made from---.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “wherein at least one functional element” in lines 1-2 should be amended to recite ---wherein the at least one functional element---.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “as well as at least one cover element” in line 2 should be amended to recite ---as well as the at least one cover element ---.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a textile main panel” in line 4 should be amended to recite ---the textile main panel---.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the connection” in line 7 should be amended to recite ---the materially integral connection---.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “or a cover element per se from polyurethane, polyethylene, polyvinylchloride, or polyamide, is used” should be amended to recite ---or a cover element per se is made from polyurethane, polyethylene, polyvinylchloride, or polyamide, is used---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation "the proud portion" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the materially integral connection" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the materially integral connection" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 8, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the coating" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the intermediate tier" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “a textile part according to Claim 1.” Since claim 12 itself fails to recite the specific structure of the claimed textile part, the metes and bounds of the claim cannot be determined. Claims 13-15 depend on claim 12 and therefore, include the same error.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitations “the region of the engagement of the cover element,” “the connection to the cover element,” “the one hand” and “the other hand.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “a cover element” (twice recited). It is unclear if this recited “cover element” is the same as, or different from, the “at least one planar cover element” that is recited in claim 1 (upon which claim 15 depends).
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 15, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “a main panel.” It is unclear if this recited “main panel” is the same as, or different from, the “textile main panel” that is recited in claim 1 (upon which claim 15 depends).
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “a functional element.” It is unclear if this recited “functional element” is included in, or is distinct from, the “at least one functional element” that is recited in claim 1 (upon which claim 15 depends).
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation "the an intermediate tier" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 5,792,176).
In regards to claim 1, Chang teaches in Figures 1-4 a textile part (acupressure patch 100; column 3, lines 33-36 teaches that the adhesive disc 20, which is part of acupressure patch 100, is “made of a fabric;” a fabric is a textile; see attached definition of “textile”), in particular a textile orthopedic aid (inasmuch as the acupressure patch 100 is capable of being used to apply pressure to a user’s muscles, which is an orthopedic application), comprising a textile main panel (adhesive disc 20; column 3, lines 33-36 teaches that the adhesive disc 20 is “made of a fabric;” a fabric is a textile; see attached definition of “textile”) as well as at least one functional element (pressure plate 40 and pad 50) which is disposed on (column 3, lines 48-49 teaches “a pad 50 (see FIG. 2) is located on the first surface 21 of the adhesive disc 20”) the main panel (adhesive disc 20), wherein at least one planar cover element (thin, flexible adhesive ring 30; shown in Figure 2 to be planar; shown in Figures 1 and 2 to cover the adhesive disc 20 and the perimeter portion of pressure plate 40) which engages only in portions across (Figures 1 and 2 teach the thin, flexible adhesive ring 30 directly attaching to only the perimeter portion of pressure plate 40) the functional element (pressure plate 40 and pad 50) disposed on (Figures 1 and 2 teach the thin, flexible adhesive ring 30 being positioned on top of adhesive disc 20) the main panel (adhesive disc 20) and which also extends across (Figures 1 and 2 teach the thin, flexible adhesive ring 30 extending across the width of adhesive disc 20) the main panel (adhesive disc 20) is provided, wherein the cover element (thin, flexible adhesive ring 30) is connected to (Figures 1 and 2 teach the thin, flexible adhesive ring 30 being attached to adhesive disc 20 via an adhesive material is applied along the first surface 21; see column 3, lines 41-42; Figures 1 and 2 teach the thin, flexible adhesive ring 30 being connected to pressure plate 40/pad 50; column 4, lines 23-25 teaches “the aperture 33 in the adhesive ring 30 is slipped over the nub 10 [of pressure plate 40]” and “the second side 32 of the ring [30] is pressed against the first surface 12 of the pressure plate 40 and the first surface 21 of the adhesive disc 20”) the main panel (adhesive disc 20) and/or the functional element (pressure plate 40 and pad 50), and the functional element (pressure plate 40 and pad 50) is connected to the main panel (adhesive disc 20) in a materially integral manner (as shown in Figure 1, the pressure plate 40/pad 50 is attached to the adhesive disc 20 to form a single, unitary (or integral) structure).
Chang does not teach that the at least one functional element is made from plastics material.
However, Chang teaches in column 5, lines 9-1 that “the nub 10 [of pressure plate 40, which is part of the at least one functional element] may be made of any substantially rigid material.” 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the at least one functional element being made from plastics material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the at least one functional element can be made of any substantially rigid plastic material.
In regards to claim 2, Chang teaches the apparatus of claim 1. Chang teaches in Figure 2 that the cover element (thin, flexible adhesive ring 30) has (as shown in Figure 2; column 3, lines 65-66 teaches “a thin, flexible adhesive ring 30 has a first side 31, a second side 32 and a central aperture 33”) a through-hole (central aperture 33), wherein the functional element runs behind the through-hole, or wherein the cover element runs so as to be flush with the functional element engaging in the through-hole, or wherein the functional element (pressure plate 40 and pad 50) penetrates (Figure 1 teaches the pressure plate 40 projecting through central aperture 33) the through-hole (central aperture 33).
In regards to claim 3, Chang teaches the apparatus of claims 1 and 2. Chang teaches in Figures 1-4 and column 4, lines 23-25 that the functional element (pressure plate 40 and pad 50) on one side or a plurality of sides has a laterally projecting fastening portion (first face 12; shown in Figure 2 to project laterally from the nub 10) which is engaged across by (column 4, lines 23-25 teaches “the second side 32 of the ring [30] is pressed against the first surface 12 of the pressure plate 40”) the cover element (thin, flexible adhesive ring 30) and is connected to the main panel (adhesive disc 20) by way of (Figure 2 teaches that the first face 12 is sandwiched between the thin, flexible adhesive ring 30 and adhesive disc 20 for connection thereto) said cover element (thin, flexible adhesive ring 30), wherein the proud portion (nub 10) of the functional element (pressure plate 40 and pad 50) that adjoins (as shown in Figures 2-4) the fastening portion (first face 12) extends into or through (Figure 1 teaches the nub 10 of the pressure plate 40 projecting through central aperture 33) the through-hole (central aperture 33).
In regards to claim 4, Chang teaches the apparatus of claim 1. Chang teaches in Figure 1 that the cover element (thin, flexible adhesive ring 30) is connected to the main panel (adhesive disc 20) and/or the functional element (pressure plate 40 and pad 50) in a materially integral and/or form-fitting manner (as shown in Figure 1, the thin, flexible adhesive ring 30 is attached to the adhesive disc 20 and the pressure plate 40/pad 50 to form a single, unitary (or integral) structure).
In regards to claim 6, Chang teaches the apparatus of claim 1. Chang teaches in Figures 1 and 2 and column 4, lines 23-25 that the cover element (thin, flexible adhesive ring 30) has a coating (adhesive second side 32) which establishes the materially integral connection (Figures 1 and 2 teach the thin, flexible adhesive ring 30 being connected to pressure plate 40/pad 50 and adhesive disc 20 via adhesive second side 32; column 4, lines 23-25 teaches “the second side 32 of the ring [30] is pressed against the first surface 12 of the pressure plate 40 and the first surface 21 of the adhesive disc 20”), or in that an intermediate tier which establishes the materially integral connection is provided between the cover element and the functional element and/or the main panel.
Claim 6 limitation “fused” is a product-by-process claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
In regards to claim 7, Chang teaches the apparatus of claim 1. Chang teaches in Figures 1 and 2, column 3, lines 65-66 and column 4, lines 23-25 that the cover element (thin, flexible adhesive ring 30) per se is composed of (column 3, lines 65-66 teaches “a thin, flexible adhesive ring 30 has a first side 31, a second side 32 and a central aperture 33”) a material (adhesive second side 32) which establishes the materially integral connection (Figures 1 and 2 teach the thin, flexible adhesive ring 30 being connected to pressure plate 40/pad 50 and adhesive disc 20 via adhesive second side 32; column 4, lines 23-25 teaches “the second side 32 of the ring [30] is pressed against the first surface 12 of the pressure plate 40 and the first surface 21 of the adhesive disc 20”), or contains such a material (column 3, lines 65-66 teaches “a thin, flexible adhesive ring 30 has a first side 31, a second side 32 and a central aperture 33”).
In regards to claim 8, Chang teaches the apparatus of claim 1. Chang teaches in Figure 2 that the cover element (thin, flexible adhesive ring 30) is preferably a hook-and-loop capable textile, in particular a velour, or a preferably coated film (Figure 2 teaches the thin, flexible adhesive ring 30 being structured as a film that is coated with release paper 70).
Chang does not teach the cover element being plastic.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the cover element being plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regards to claim 10, Chang teaches the apparatus of claim 1. Chang does not teach that the functional element, as well as optionally the coating, or the intermediate tier or the cover element, is from polyurethane, polyethylene, polyvinylchloride, or polyamide.
However, Chang teaches in column 5, lines 9-1 that “the nub 10 [of pressure plate 40, which is part of the at least one functional element] may be made of any substantially rigid material.” 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the at least one functional element being made from polyurethane, polyethylene, polyvinylchloride, or polyamide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the at least one functional element can be made of any substantially rigid polyurethane, polyethylene, polyvinylchloride, or polyamide material.
In regards to claim 12, Chang teaches in Figures 1-4 a textile part (acupressure patch 100; column 3, lines 33-36 teaches that the adhesive disc 20, which is part of acupressure patch 100, is “made of a fabric;” a fabric is a textile; see attached definition of “textile”), in particular a textile orthopedic aid (inasmuch as the acupressure patch 100 is capable of being used to apply pressure to a user’s muscles, which is an orthopedic application), comprising a textile main panel (adhesive disc 20; column 3, lines 33-36 teaches that the adhesive disc 20 is “made of a fabric;” a fabric is a textile; see attached definition of “textile”) as well as at least one functional element (pressure plate 40 and pad 50) which is disposed on (column 3, lines 48-49 teaches “a pad 50 (see FIG. 2) is located on the first surface 21 of the adhesive disc 20”) the main panel (adhesive disc 20), wherein at least one planar cover element (thin, flexible adhesive ring 30; shown in Figure 2 to be planar; shown in Figures 1 and 2 to cover the adhesive disc 20 and the perimeter portion of pressure plate 40) which engages only in portions across (Figures 1 and 2 teach the thin, flexible adhesive ring 30 directly attaching to only the perimeter portion of pressure plate 40) the functional element (pressure plate 40 and pad 50) disposed on (Figures 1 and 2 teach the thin, flexible adhesive ring 30 being positioned on top of adhesive disc 20) the main panel (adhesive disc 20) and which also extends across (Figures 1 and 2 teach the thin, flexible adhesive ring 30 extending across the width of adhesive disc 20) the main panel (adhesive disc 20) is provided, wherein the cover element (thin, flexible adhesive ring 30) is connected to (Figures 1 and 2 teach the thin, flexible adhesive ring 30 being attached to adhesive disc 20 via an adhesive material is applied along the first surface 21; see column 3, lines 41-42; Figures 1 and 2 teach the thin, flexible adhesive ring 30 being connected to pressure plate 40/pad 50; column 4, lines 23-25 teaches “the aperture 33 in the adhesive ring 30 is slipped over the nub 10 [of pressure plate 40]” and “the second side 32 of the ring [30] is pressed against the first surface 12 of the pressure plate 40 and the first surface 21 of the adhesive disc 20”) the main panel (adhesive disc 20) and/or the functional element (pressure plate 40 and pad 50), and the functional element (pressure plate 40 and pad 50) is connected to the main panel (adhesive disc 20) in a materially integral manner (as shown in Figure 1, the pressure plate 40/pad 50 is attached to the adhesive disc 20 to form a single, unitary (or integral) structure); wherein at least one functional element (pressure plate 40 and pad 50) as well as at least one cover element (thin, flexible adhesive ring 30) which engages only in portions across (Figures 1 and 2 teach the thin, flexible adhesive ring 30 directly attaching to only the perimeter portions of pressure plate 40 and adhesive disc 20) the main panel (adhesive disc 20) as well as the functional element (pressure plate 40 and pad 50) are disposed on (Figures 1 and 2 teach the pressure plate 40/pad 50 and thin, flexible adhesive ring 30 being positioned on top of adhesive disc 20) a textile main panel (adhesive disc 20), whereupon a materially integral connection between (as shown in Figure 1, the pressure plate 40/pad 50 is attached to the adhesive disc 20 to form a single, unitary (or integral) structure) the functional element (pressure plate 40 and pad 50) and the main panel (adhesive disc 20) is established by an input of energy (column 4, lines 7-8 teaches assembling the acupressure patch 100, which would require an input of energy to achieve).
Chang does not teach that the at least one functional element is made from plastics material.
However, Chang teaches in column 5, lines 9-1 that “the nub 10 [of pressure plate 40, which is part of the at least one functional element] may be made of any substantially rigid material.” 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the at least one functional element being made from plastics material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the at least one functional element can be made of any substantially rigid plastic material.
In regards to claim 13, Chang teaches the method of claim 12. Figure 1 and column 4, lines 7-8 teach that a materially integral connection (as shown in Figure 1, the thin, flexible adhesive ring 30 is attached to the adhesive disc 20 and the pressure plate 40/pad 50 to form a single, unitary (or integral) structure) is established between the functional element (pressure plate 40 and pad 50) and the main panel (adhesive disc 20) as well as between the cover element (thin, flexible adhesive ring 30) and the functional element (pressure plate 40 and pad 50) and/or the main panel (adhesive disc 20) by an input of energy (column 4, lines 7-8 teaches assembling the acupressure patch 100, which would require an input of energy to achieve).
In regards to claim 15, Chang teaches the method of claim 12. Chang does not teach that a cover element from a preferably hook-and-loop capable textile, in particular a velour, or from a plastic film is used, and/or in that a main panel in the form of an in particular compressive knitted panel is used, and/or in that a functional element as well as optionally a coating of the cover element, the an intermediate tier or a cover element per se from polyurethane, polyethylene, polyvinylchloride, or polyamide, is used.
However, Chang teaches in column 5, lines 9-1 that “the nub 10 [of pressure plate 40, which is part of the at least one functional element] may be made of any substantially rigid material.” 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the at least one functional element being made from polyurethane, polyethylene, polyvinylchloride, or polyamide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the at least one functional element can be made of any substantially rigid polyurethane, polyethylene, polyvinylchloride, or polyamide material.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 5,792,176) in view of Bauer (US 2015/0335457).
In regards to claim 9, Chang teaches the apparatus of claim 1. Chang does not teach that the main panel is an in particular compressive knitted panel.
	However, Bauer teaches in [0004] and Figure 1 an analogous device wherein the main panel (“knitted tube,” taught in [0004]) is an in particular compressive knitted panel ([0004] teaches “a knitted tube, which is elastic and therefore exerts a compressive force”).
	It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the main panel of Chang such that the main panel is an in particular compressive knitted panel as taught by Bauer because this element is known to enable the main panel “to exert the desired pressure” on the at least one functional element, as Bauer teaches in [0004].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 5,792,176) in view of Aali et al. (US 2011/0015557).
In regards to claim 14, Chang teaches the method of claims 12 and 13. Chang teaches in Figures 1 and 2 that either the functional element (pressure plate 40 and pad 50) is attached in the region of the engagement of the cover element (thin, flexible adhesive ring 30) in order for the connection to the cover element (thin, flexible adhesive ring 30) to be established (column 4, lines 23-25 teaches “the second side 32 of the ring [30] is pressed against the first surface 12 of the pressure plate 40”), or in that the cover element per se , or a coating provided on the cover element, or an intermediate tier incorporated between the cover element and the functional element and/or the main panel, on the one hand, as well as the functional element, on the other hand, is fused for establishing the connection of the cover element to the functional element and/or to the main panel, and of the functional element to the main panel.
Chang does not teach the attachment being a fused attachment.
However, Aali et al. teaches in [0057] an analogous method with the attachment being a fused attachment ([0057] teaches “heat-fused or otherwise bonded together”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Change to include the attachment being a fused attachment as taught by Aali et al. because this element is known in the art to be a method of attachment that can be used as an alternative to adhesive, as Aali et al. teaches in [0057].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weaver, II et al. (US 7,527,602)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        10/26/2022